Title: From James Madison to Edmund Pendleton, 20 October 1788
From: Madison, James
To: Pendleton, Edmund


Dear Sir
N. York Octr. 20. 1788
I acknowledge with much pleasure your favor of the 6th. instant. The “balmy” nature of the resolutions concerning the Mississippi will I hope have the effect you suggest; though the wounds given to some & the pretext given to others by the proceedings which rendered them necessary, will not I fear be radically removed. The light in which the temporary seat of the new Government is viewed & represented by those who were governned by antecedent jealousies of this end of the Union, is a natural one; and the apprehension of it was among the most persuasive reasons with me for contending with some earnestness for a less eccentric position. A certain degree of impartiality or the appearance of it, is necessary in the most despotic Governments. In republics, this may be considered as the vital principle of the Administration. And in a federal Republic founded on local distinctions involving local jealousies, it ought to be attended to with a still more scrupulous exactness.
I am glad to find you concurring in the requisite expedients for preventing antifederal elections, and a premature Convention. The circular letter from this State has united and animated the efforts on the adverse side with respect to both these points. An early Convention threatens discord and mischeif. It will be composed of the most heterogenious characters—will be actuated by the party spirit reigning among their constituents—will comprehend men having insidious designs agst. the Union—and can scarcely therefore terminate in harmony or the public good. Let the enemies to the System wait untill some experience shall have taken place, and the business will be conducted with more light as well as with less heat. In the mean time the other mode of amendments may be employed to quiet the fears of many by supplying those further guards for private rights which can do no harm to the system in the judgments even of its most partial friends, and will even be approved by others who have steadily supported it.
It appears from late foreign intelligence that war is likely to spread its flames still farther among the unfortunate inhabitants of the Old world. France is certainly enough occupied already with her internal fermentations. At present the struggle is merely between the aristocracy and the monarchy. The only chance in favor of the people lies in the mutual attempts of the Competitors to make their side of the question the popular one. The late measures of the Court have that tendency. The nobility and Clergy who wish to accelerate the States General wish at the same time to have it formed on the anticent [sic] model established on the feudal idea which excluded the people almost altogether. The Court has at length agreed to convene this assembly in May, but is endeavoring to counteract the aristocratic policy, by admitting the people to a greater share of representation. In both the parties there are some real friends to liberty who will probably take advantage of circumstances to promote their object. Of this description on the anti-court side is our friend the Marquis. It is not true I believe that he is in the Bastile but true that he is in disgrace, as the phrase there is. I am Dear Sir with the most sincere esteem your Affecte friend & servt.
Js. Madison Jr
